Citation Nr: 1435484	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-30 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or due to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to February 1970.

This matter came to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2011 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a hearing before the Board at the RO (Travel Board) in September 2010; a transcript is of record.  


FINDING OF FACT

Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service, to herbicide exposure or to the Veteran's service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in September 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, private and VA treatment records; reviewed Virtual VA and VBMS files; obtained Social Security Administration (SSA) records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  Altogether on statements received in February 2012 and March 2012, the Veteran and his representative noted that there was no additional evidence to submit and requested that the case be forwarded to the Board for appellate review.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims and electronic files; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

Even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

Service connection on a direct basis is not warranted.  Service treatment records (STR's) show treatment for other disorders, but are silent for any complaints, treatments or diagnosis for hypertension.  The Board believes that if he had symptoms in service, the Veteran would have sought treatment as he had for other disorders noted in STR's.  Moreover, separation examination shows that clinical evaluation of his vascular system was normal and no hypertension was noted.  Instead other disorders were listed as part of his medical history.  His blood pressure reading that day was 118/70.  In his contemporaneous medical history, the Veteran denied a past/current history of high/low blood pressure.  If the Veteran had symptoms in service, the Board again assumes that he would have noted such history as he had for the other disorders upon exiting service.

Notably, at the hearing, the Veteran testified that his hypertension began post service in 1990.  While not determinative by itself, it is also significant that there is no report of hypertension for approximately 20 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, the one year presumption of service incurrence is not for application.

Also, the Veteran had submitted claims for other VA benefits based on other disabilities in September 1997.  It was not until May 2004 when the Veteran submitted a claim for hypertension.  This suggests that the Veteran did not believe he had hypertension related to his service until many years after service as the Board believes it reasonable to conclude that he would have included a hypertension claim with his other earlier claims. 

Overall, there is no supporting evidence to suggest any continuity of hypertension from service to show a nexus to service.  With no documentation or assertions of in-service occurrence, additional development is not necessary to obtain an opinion regarding direct service connection.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for herbicide exposure, by its July 2006 decision, the Board found that the Veteran is presumed exposed to certain herbicide agents as he has the requisite service in Vietnam (by virtue of credible testimony of a layover in country en route to Thailand).  However, hypertension is not one of the enumerated diseases associated with such exposure.  Therefore, a presumption of service connection is not warranted.  Other than the Veteran's own statements attributing hypertension to exposure to Agent Orange in service, there is no nexus evidence in the file to include medical opinions to show that hypertension is related to his presumed herbicide exposure.  The Veteran has not furnished any evidence to suggest that his Agent Orange exposure led to the development of hypertension years after service.  As a result, VA has no duty to assist the Veteran in obtaining a medical opinion on that matter.

Based on the foregoing, the Board finds that service connection on a direct basis, to include as due to herbicide exposure, is not warranted.  

Service connection on a secondary basis is also not warranted.  A November 2004 VA examination report (obtained during the Veteran's initial claim) notes that the Veteran "was diagnosed to have hypertension at the same time as he was diagnosed to have diabetes."  However, after interviewing and examining the Veteran, the examiner opined that the essential hypertension is not secondary to diabetes mellitus type II as it is atherosclerotic in origin.  The examiner noted that the Veteran's claims file had not been reviewed.    

After the claim was reopened, the Veteran was afforded another VA examination in November 2009.  After interviewing and examining the Veteran, the examiner provided a negative nexus opinion and explained that the Veteran's hypertension is not related to diabetes because it is idiopathic.  In other words, the origin is unknown. 

Per the Board's January 2011 remand, the Veteran's clams file was sent for review by an examiner to determine whether his hypertension was aggravated by his service-connected disability.  In a February 2011 VA examination report, after interviewing and examining the Veteran, and after reviewing the claims file, the examiner provided a negative nexus opinion and stated that "the hypertension is of essential type and the cause is idiopathic.  It is not related to diabetes mellitus and does not get exacerbated by diabetes mellitus."

The Board acknowledges that in support of his claim, the Veteran submitted a October 2008 statement from Dr. A.A., who noted that as "part of his diabetes management[,] actual blood pressure control is of utmost importance."   In January 2009, Dr. A.A. noted that the Veteran "is under my care. Patent has diabetes hypertension, diabetic neuropathy and is being treated for PTSD.  He is unable to work because of his medical conditions."  No rationale was provided for the diagnosis of diabetic hypertension.  The Board finds that the VA medical opinions are more probative than the notation noted in the private treatment records as they provided a rationale based upon the nature and configuration of the hypertension.  Significantly, the opinions were based on the examination of the Veteran and the most recent VA examination was also based on a review of the Veteran's entire claims file which showed that the Veteran was receiving treatment for essential hypertension.  Even with review of Dr. A.A.'s statements, the February 2011 VA examiner found essential hypertension.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, review of the claims file was important as it showed that the Veteran was being treated for essential hypertension.  Also, the Board affords considerably more weight to the VA medical opinions which provided a rationale as opposed to only a diagnosis.   

The Board acknowledges that the Veteran has advanced two theories of entitlement
-- herbicide exposure and secondary service connection to diabetes mellitus type II.  The Veteran is competent to testify as to his symptomatology, but he is not competent provide an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d. 1372.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.  The appeal is therefore denied.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and to service-connected diabetes mellitus type II, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


